DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant's election with traverse of Group II, Species II, claims 1-6 and 14-20 in the reply filed on 4/25/2022 is acknowledged. The traversal is regarding only the Species restriction. Due to the addition of the new claim 21, the Species restriction is hereby withdrawn and the Office action on elected claims 1-6 and 14-20 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “x-shape and is substantially symmetric with respect to the beam” recited in claims 5 and 20 must be shown and reference numbers provided therefor in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 14 are objected to because of the following informalities: an article “a” is omitted before “line region” in lines 1-2 of claims 1 and 14. Further, a colon (:) is omitted following “comprising” in line two of claim 1.
Also, the “mechanical switch” in line 2 of claim 14 should be preceded by an article “the”, since the “mechanical switch” was originally introduced in line 1 of the claim.
Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the method steps of operating a mechanical switch as recited in claims 1, 3, 6, 14, and 16. Also, the drawings do not show any methods (e.g., flow charts, etc.).
Furthermore, claims 4 and 19 recite that “the beam does not conduct electricity when in the second configuration”. However, the specification in par. [0095] recites the opposite, i.e., “In the second configuration, it therefore becomes possible to establish an electrical link passing through the body CPS and through the beam PTR”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an arm” in line 10. It’s not clear whether it the same “arm” introduced in line 4 of the claim (i.e., “two arms”) or a different one. If these are different “arms”, then Applicant must use terminology accordingly in order to clearly differentiate between the “arms”.
Furthermore, claim 1 in last two lines recites ungrammatical and cumbersome clause: “the pointed element, the pointed element [sic] limiting an open crater in a concave part of a projection”.
Furthermore, claim 21 in the last line recites the limitation: “an electrically conductive body attached to the housing”. It’s not clear whether it’s the same “body” recited in line 1 of the claim or a different one. If these are different “bodies”, then Applicant must use terminology accordingly in order to clearly differentiate between the “bodies”.

Claims 1-6, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In claim 1 the omitted structural cooperative relationships are: between the “crater”, “concave part”, and “projection” and the remaining claimed structure of the apparatus. Further, it's not clear what said “projection” is, as well as said “crater” and “concave part”. The claim should be amended to positively set forth all of the aforementioned elements with all structural interconnections.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 14, 15, and 18-20, as best understood,  are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 7,339,454 to Fleming.
Regarding claim 14, Fleming discloses (Fig. 1, 2, 3-6) a method of operating a mechanical switch, the method comprising: exposing a mechanical switch in a back end of line region of a semiconductor device (col. 11, ll. 5-26) to an ambient temperature, wherein an assembly of the mechanical switch is in a first configuration at the ambient temperature (Fig. 3), and wherein the assembly is disposed in a housing (10, 12) and comprises a beam (14) held in two different places by two arms (16, 18) secured to edges of the housing; operating an integrated circuit of the semiconductor device; exposing the mechanical switch to an elevated temperature due to operating the integrated circuit; and thermally deforming the two arms of the assembly from the first configuration to a second configuration (Fig. 4) in response to the elevated temperature (col. 11, ll. 5-26).
Regarding claim 15, Fleming discloses that the beam (14) and the two arms (16, 18) are metallic and located within a first metallization level (i.e., they are electrically conductive and located on the same level above the substrate (12); col. 4, ll. 23-24). 
Regarding claim 18, Fleming discloses that the beam (14) is immobilized in the second configuration( see “latch”, “latching” in col. 2, ll. 1-3, 32-42; col. 3, ll. 7-10; col. 5, ll. 28-34, etc.; Fig. 4-6).
Regarding claim 19, Fleming discloses that the beam (14) does not conduct electricity when in the second configuration (e.g., Fig. 5, shows that the beam (14) is not connected to any of the electrical contact pads (20)).
Regarding claim 20, Fleming discloses that the assembly (Fig. 3) forms an x-shape and is substantially symmetric with respect to the beam (14).

Claims 14, 15, and 19, as best understood,  are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 5,896,080 to Chen.
Regarding claim 14, Chen discloses (Fig. 4, 7, 9) a method of operating a mechanical switch ((10), Fig. 4), the method comprising: exposing a mechanical switch in a back end of line region of a semiconductor device (40) to an ambient temperature, wherein an assembly of the mechanical switch is in a first configuration at the ambient temperature (Fig. 4, 7), and wherein the assembly is disposed in a housing (of (40)) and comprises a beam (13) held in two different places by two arms (11, 12) secured to edges of the housing; operating an integrated circuit of the semiconductor device; exposing the mechanical switch to an elevated temperature due to operating the integrated circuit; and thermally deforming the two arms of the assembly from the first configuration to a second configuration (Fig. 4, dotted lines; Fig. 9) in response to the elevated temperature.
Regarding claim 15, Chen discloses that the beam (13) and the two arms (11, 12) are metallic and located within a first metallization level (i.e., they are electrically conductive (claim 2) and located on the same level above the semiconductor device (40)). 
Regarding claim 19, Chen discloses that the beam (13) does not conduct electricity when in the second configuration (e.g., Fig. 4, shows (18’) that the beam (13) is not connected to the electrical contact pad (21), (18’)).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various MEMS structures, including MEMS electrical switches (e.g., US 7471184, 2005/0189204, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835